DETAILED ACTION
	This Office Action, based on application 17/217,113 filed 30 March 2021, is filed in response to applicant’s amendment and remarks filed 20 October 2022.  Claims 1-20 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 20 October 2022 in response to the Office Action mailed 20 June 2022, have been fully considered below.
Claim Objections
The Office withdraws the previously issued objections in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 101
The Office withdraws the previously issued rejection in view of applicant’s amendment and remarks.
Claim Rejections under 35 U.S.C. § 102/103
On Pages 8-9, the applicant traverses the prior art rejection to the claims alleging cited prior art fails to teach and/or disclose “all of the elements arranged or combined in the same way as recited in the claim{s}”.  In applicant’s traversal, the applicant alleges cited prior art fails to disclose (1) “creating a pool that includes some of the protection targets” and (2) “executing the rule to identify a protection target in the pool”, as recited in independent Claims 1 and 11, based on the analogies established in the rejection of record. In response, applicant's arguments have been fully considered but they are not persuasive for reasons explained below.
Concerning remarks directed to (1), the applicant alleges “CARLSON discloses storing the ‘service classes’ in the ‘storage pools’ {an allegation based on [0058]’s statement that “all files with the bronze service class may be stored in the first storage pool”} which would be storing the ‘pools’ in the ‘protection targets’ as recited in the claims”.  In response, the Office respectfully disagrees with applicant’s statement that CARLSON discloses “storing the ‘service classes’ in the ‘storage pools’” since CARLSON teaches storing files associated with a service class and not storing the service class itself.  The rejection of record relies upon the teachings of CARLSON at Fig 2 and [0058-0059] noting “storage policies may select a storage pool based on an applicable service class; service classes {‘pools’} of a particular level may be assigned to particular storage pools {‘protection targets’} e.g. silver service class files may be stored in the storage pool”.  The Office maintains CARLSON teaches the creation of ‘service classes’ which are assigned to {or ‘that include’} ‘storage pools’ meeting limitation (1).
Concerning remarks directed to (2), the applicant alleges “Based on the Office Action, ‘service class’ is analogous to ‘pools’ which implies the rules of the service class policy determine the ‘pool’.  In response, the Office maintains while rules may determine service classes, a service class further determine selection of a protection target; thus, CARLSON teaches the analysis of rules result in the selection {or ‘identification’} of protection targets.  The rejection of record relies upon the teachings of CARLSON at Fig 7, [0020], [0091-0094], and [0058] noting “rules may be analyzed in a sequence to determine whether a file satisfies the conditions for a particular rule and receive the service class corresponding to the rule; rules of step 720, 740, and 760 are analyzed to determine whether attributes of a file satisfy the rule of the service class policy, and based on the service class, a storage pool may be selected”.  The Office maintains CARLSON teaches that rules may be analyzed {or ‘executed’} to determine a service class and a storage pool {‘protection target’} may be selected based on a service class meeting limitation (2).
While the applicant further notes the rejection to Claims 4, 6, 14, and 16 in further view of the LOLAYEKAR reference, applicant’s traversal of the rejection to claims dependent on Claims 1 and 11 are based on the alleged deficiencies of the references in view of the limitations of the independent claims.  The Office maintains the prior art rejection to the dependent claims for reasons presented in response to the traversal of the independent claims and grounds recited in the instant prior art rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-13, 15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARLSON et al (US PGPub 2004/0199566).

CARLSON discloses:
Claims 1 and 11: A method/medium, comprising: 
configuring a data protection environment (Fig 2, 200 – Policy Implementation 200) to include a plurality of protection targets (Abstract – files to be stored on the network are each assigned a service class and storage pool based on the application of policies to file attributes; ¶[0043-0046] – storage pools {each storage pool analogous to a ‘protection target’} may comprise a plurality of storage types including a high capacity hard drive or a RAID system of hard drives); 
applying one or more tags to each of the protection targets (¶[0060-0061] – storage pool rules {analogous to ‘tags’} may be used to permit storage pool selection based on criteria such as priority or probability of recovery); 
based on the one or more tags, creating a pool (Fig 2, Service Class 280, 282, 284, 286) that includes some of the protection targets (¶[0058-0059] – storage policies may select a storage pool based on an applicable service class; service classes {‘pools’} of a particular level may be assigned to particular storage pools {‘protection targets’} e.g. silver service class files may stored in the second storage pool); 
associating a rule with an service level agreement (SLA) (¶[0013] – rules of a service class policy {analogous to ‘SLA’} may be applied to determine the appropriate service class for a file) that specifies a dataset and a data protection requirement for the dataset (¶[0020] – rules may be analyzed in a sequence to determine whether a file satisfies the conditions for a particular rule and receive the service class corresponding to the rule {files that satisfy conditions for a particular rule analogous to a ‘dataset}; ¶[0067] – the service class selection module applies the rules of the service class policy to the file attributes to determine which of the service classes is appropriate for the file); 
executing the rule to identify a protection target in the pool that most closely meets the data protection requirement specified by the SLA (¶[0020] – rules may be analyzed in a sequence to determine whether a file satisfies the conditions for a particular rule and receive the service class corresponding to the rule; Fig 7 and ¶[0091-0094] – rules of step 720, 740, and 760 are analyzed to determine whether attributes of a file satisfy the rule of the service class policy; ¶[0058] – based on the service class, a storage pool may be selected); and 
defining a data protection policy that includes the protection target identified by the executing of the rule (Fig 7 and ¶[0091-0094] – in response to the determination that attributes of a file satisfy rules of step 720, 740, and 760, files are assigned the corresponding service class; ¶[0058] – based on the service class, a storage pool may be selected).  

Claims 2 and 12: The method/medium as recited in each respective parent claim, wherein the protection targets in the pool include a common tag (¶[0052] – the storage policy may have a storage pool rule that dictates which of the storage pools should receive a file with a given attribute {analogous to ‘tag’}).

Claims 3 and 13: The method/medium as recited in each respective parent claim, wherein each of the one or more tags specifies an aspect or feature of the protection target to which that tag has been applied (¶[0061] – storage pool rules {or ‘tags’} may provide any desired storage parameter including defining storage for hierarchical storage management {analogous to ‘an aspect or feature’}).

Claims 5 and 15: The method/medium as recited in each respective parent claim, wherein one of the protection targets in the pool also belongs to another pool (¶[0058-0059] – multiple service classes {or ‘pools’} may store files in the same storage pool {‘protection targets’} e.g. files designated with the gold and platinum service class may be stored in the third storage pool).

Claims 7 and 17: The method/medium as recited in each respective parent claim, further comprising performing, according to the data protection policy, a data protection process with respect to the dataset (¶[0057] – multiple storage pools may be simultaneously selected {analogous to ‘a data protection process’} for storage of a file to provide disaster recoverability).  


Claims 8 and 18: The method/medium as recited in each respective parent claim, wherein executing the rule is performed as part of performance of the data protection process (¶[0057] – multiple storage pools may be simultaneously selected {analogous to ‘a data protection process’} for storage of a file to provide disaster recoverability). 

Claims 9 and 19: The method/medium as recited in each respective parent claim, wherein the rule specifies, for the protection target that was identified by execution of the rule, one or more of: a storage type for that protection target; a location of that protection target; an expected latency for that protection target; and, a streams requirement of that protection target (¶[0040] – storage pools each contain one or more storage devices and may vary in storage type, configuration, location, accessibility, etc).  

Claims 10 and 20 The method/medium as recited in each respective parent claim, wherein associating the rule with the SLA comprises adding the rule to the SLA (¶[0013] – a service class policy may include any combination of rules; ¶[0098] – administrators may determine whether new rules need to be added to the storage policy to ensure proper handling of files).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON in further view of LOLAYEKAR et al (US PGPub 2006/0075191).

With respect to Claims 4 and 14, CARLSON discloses the method/medium as recited in each respective parent claim.
CARLSON may not explicitly disclose wherein part of the method is performed by a backup server.  
However, LOLAYEKAR discloses wherein part of the method is performed by a backup server (¶[0055] – one of the two SCC’s may be a main operating SCC while the other is a backup).  
CARLSON and LOLAYEKAR are analogous art because they are from the same field of endeavor of storage system management. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CARLSON and LOLAYEKAR before him or her, to modify the metadata servers of CARLSON to include redundancy as taught by LOLAYEKAR.  A motivation for doing so would have been to provide high availability of the system, such that when one system fails, another system becomes the primary system (¶[0055]).  Therefore, it would have been obvious to combine CARLSON and LOLAYEKAR to obtain the invention as specified in the instant claims.

With respect to Claims 6 and 16, CARLSON discloses the method/medium as recited in each respective parent claim.
CARLSON may not explicitly disclose wherein one or more of the pool, the rule, and the data protection policy, are automatically updated after a change to the data protection environment is detected.  
However, LOLAYEKAR discloses wherein one or more of the pool, the rule, and the data protection policy, are automatically updated after a change to the data protection environment is detected (¶[0093] – when a device is provisioned into the storage system {analogous to ‘a change to the data protection environment’}, a utility program will automatically discover the device and gather required information).  
CARLSON and LOLAYEKAR are analogous art because they are from the same field of endeavor of storage system management. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of CARLSON and LOLAYEKAR before him or her, to modify the policy system of CARLSON to include the utility program as taught by LOLAYEKAR.  A motivation for doing so would have been to enable changes to the system without user or other intervention thus freeing administrators to perform other tasks (¶[0093]).  Therefore, it would have been obvious to combine CARLSON and LOLAYEKAR to obtain the invention as specified in the instant claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137